Citation Nr: 1106573	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-28 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1983 to May 
1986, from September 1990 to May 1991, and from January 2004 to 
April 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, that denied the Veteran's claim for service connection for 
a bilateral knee disability.

The Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing in March 2010.  A transcript of the 
hearing has been associated with the Veteran's claims file.  


REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claim.

The Board notes at the outset that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran has contended that he has a bilateral knee disorder 
as a result of his time on active duty.  Specifically, the 
Veteran claims that his knees were injured as a result of the 
rough roads over which he drove while stationed in Iraq, which 
caused jarring and banging of his knees against the steering 
wheel and dashboard of the trucks he drove.  

Regarding diagnosis of the Veteran's disability, the Board notes 
that, with the exception of a December 1982 entrance examination 
and a post-deployment assessment conducted in May 2007, the 
Veteran's service treatment records are largely not of record.  
The December 1982 examination notes no abnormalities of the 
Veteran's lower extremities.  However, the May 2007 evaluation 
notes that the Veteran responded "Yes" when asked if he 
experienced stiff, swollen, or painful joints; at that time, he 
was given a line-of-duty assessment for his knee pain.  
Similarly, no post-service treatment records have been associated 
with the claims file, although the Veteran indicated at his March 
2010 hearing that he had received treatment at the Omaha VA 
Medical Center.  

The Veteran was given VA examination in February 2008 pursuant to 
his claim for service connection.  At that time, the examiner 
noted his complaints of aching and swelling in his knees that 
began while he was stationed in Iraq on active duty.  The Veteran 
reported that he had not experienced a single injury to his knees 
but that the problems began as a result of the ongoing bumping of 
his knees against steering wheels and dashboards while driving 
over rough roads.  He stated that he avoided kneeling and 
squatting whenever possible because such movements could trigger 
flare-ups in his knees.  Physical examination revealed crepitus 
and tenderness in the knees, although radiological examination 
was normal.  The examiner diagnosed the Veteran with bilateral 
patellofemoral syndrome but stated that he was unable to 
determine whether the disability was related to service "without 
resorting to mere speculation."  In so stating, the examiner 
noted that there were no service or post-service records of 
treatment to corroborate the Veteran's contention that his knee 
problems began in service and have continued since that time.  

The Veteran testified before the undersigned Veterans Law Judge 
at a March 2010 hearing.  At that time, he again contended that 
his knee problems resulted from the repetitive trips in trucks 
over rough roads in Iraq, during which he banged his knees 
repeatedly on the dashboard and steering wheel.  The Veteran 
stated at that time that he had not sought treatment either 
during or after service for his knee pain, instead self-
medicating with pain-killers.  His wife and daughter have also 
submitted written statements, received by VA in January 2008, in 
which they indicated that the Veteran has had trouble with his 
knees since his return from active duty.  In addition, a service 
buddy submitted a statement in January 2008 in which he recalled 
riding over "rough roads" with the Veteran and hearing him 
complain of pain in his joints, including his knees.

A review of the Veteran's claims file reflects that his service 
treatment records have largely not been associated with the file.  
On several occasions, the RO requested the Veteran's medical and 
personnel records from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, the facility at which service 
members' records are stored after separation from military 
service.  The RO received a response from the NPRC in May 2007 
indicating that only partial records were available for the 
Veteran for his period of active duty.  On submitting further 
request, the RO received a further negative response from the 
NPRC in October 2007 indicating that no further records were 
available for the Veteran.   A finding of unavailability was 
entered in November 2007 documenting the RO's attempts to obtain 
the Veteran's service treatment records and the negative 
responses received.  The Board notes that the RO also contacted 
the Iowa and Nebraska Army Reserves in July 2007 and October 
2007.  However, the RO has not received a response to these 
requests.  

Regarding records requests, the Board notes that relevant 
regulations require the agency of original jurisdiction (AOJ) to 
make reasonable efforts to obtain relevant records.  38 C.F.R. 
§ 3.159(c)(1).  Such reasonable efforts generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  A follow-up request by 
the AOJ is not required if a response to the initial request 
indicates that the records sought do not exist or that a follow-
up request for the records would be futile.  If the AOJ receives 
information showing that subsequent requests to the custodian or 
another custodian could result in obtaining the records sought, 
however, then reasonable efforts will include an initial request 
and, if the records are not received, at least one follow-up 
request to the new source or an additional request to the 
original source.  

Thus, on remand the AOJ must again contact the Iowa and Nebraska 
Army Reserves and request that all records pertaining to the 
Veteran be provided.  The Iowa and Nebraska Army Reserves must be 
requested to provide, in particular, not only records of the 
Veteran's service in the Iowa and Nebraska Army Reserves but also 
all records pertaining to his time on active duty.  The AOJ must 
also request that if no records are available, a negative 
response be provided.  The AOJ must undertake all reasonable 
efforts to obtain the records as set forth in 38 C.F.R. 
§ 3.159(c)(1) and described above.  In conjunction with the 
record requests, the Veteran must cooperate fully with VA's 
efforts to obtain the records, including providing enough 
information to identify and locate the existing records, and must 
authorize the release of the records if necessary.  

A review of the Veteran's claims file further reflects that he 
indicated at his March 2010 hearing before the undersigned 
Veterans law Judge that he has received treatment at the Omaha VA 
Medical Center (VAMC).  Records in the file specifically document 
the Veteran's VA examinations at that facility in February 2008.  
It does not appear, however, that the RO searched for any 
treatment records from the Omaha VAMC, nor are any records 
present in the file from any such treatment the Veteran may have 
received.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically in the claims file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA 
medical records may have a bearing on the Veteran's service 
connection claim, on remand the AOJ must attempt to any 
examination or treatment records from the Omaha VA Medical Center 
and associate any records obtained with the claims file.  If any 
records sought are determined to be unavailable, the Veteran must 
be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2010) are 
applicable where evidence, regardless of its date, shows that a 
Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  Service connection may be 
established on the basis of § 3.303(b) if the condition is noted 
during service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).  

In that connection, the Board notes that the Veteran contended at 
his March 2010 hearing that he first experienced problems with 
his knees while still in service that have continued to the 
present.  The Veteran's wife and daughter have corroborated his 
reports that his knee pain began during service and has continued 
to the present.  The Board notes that the Veteran is qualified, 
as a lay person, to report that he suffered pain or injury during 
service that has continued to the present.  See Savage, 10 Vet. 
App. at 495.  However, he is not competent to provide a medical 
opinion as to the onset of any current disability.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Once VA undertakes the effort 
to provide an examination when developing a claim for service 
connection, even if not statutorily obligated to do so, it must 
provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence . . . is 
essential for a proper appellate decision").  

Although it appears that the February 2008 VA examiner conducted 
a proper evaluation of the Veteran's physical condition at the 
time, the Board notes that the examination report reflects that 
the examiner did not consider the statements of the Veteran's 
family and service buddy corroborating his reports of first 
experiencing pain in service that has continued to the present.  
Further, the examiner did not provide an explanation for his 
conclusion that he could not resolve the issue of the etiology of 
the Veteran's diagnosed knee disability without resorting to 
speculation.  He did not identify what additional evidentiary 
development might have led to a non-speculative opinion, or offer 
any other rationale for his inability to provide a nexus opinion; 
nor did he identify any further relevant information that should 
be obtained to facilitate a non-speculative determination.  See 
Jones v. Shinseki, 23 Vet. App. 383, 389 (2010).  The Board thus 
finds that the February 2008 VA examiner's opinion is inadequate.  
In this regard, the Board notes that any medical opinion, 
including one that states that no conclusion can be reached 
without resorting to speculation, must be based on sufficient 
facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court found that a medical opinion which only 
contains data and conclusions, and is not supported by reasons or 
rationale is accorded no probative weight.  See also Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical 
examination report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two).

In this case, the Board finds that because the February 2008 VA 
examiner did not explain his inability to provide a conclusion as 
to the medical probabilities that the Veteran's knee disability 
is related to service, the issue must be remanded so that another 
examination and nexus opinion can be obtained.  Specifically, the 
AOJ must arrange for the Veteran to undergo additional 
examination by a qualified VA provider.  The examiner must 
include well-reasoned medical opinions addressing the nature and 
etiology of the Veteran's diagnosed bilateral patellofemoral 
syndrome, as well as any other knee disorder from which he is 
found to be suffering.  The examiner must further address whether 
it is at least as likely as not that any such disabilities are 
related to the Veteran's time in service.  In so opining, the 
examiner must pay particular attention to the Veteran's 
complaints of having first experienced knee problems during 
service, which appear to be substantiated by his and his family's 
and service buddy's statements, and his current diagnosis of 
bilateral patellofemoral syndrome.  The examiner's opinions must 
be based upon consideration of the Veteran's documented medical 
history and assertions through review of the claims file and must 
include a clear and thorough explanation for all conclusions 
reached.  38 U.S.C.A. § 5103A.  If, after further examination, 
the examiner remains unable to render an etiological opinion 
without resort to speculation, the examiner should clearly 
identify precisely what facts could not be determined, including 
commenting on whether the inability to render a conclusive 
opinion is due to a lack of information that could only have been 
collected in service, or soon thereafter, and is missing, or that 
the time for obtaining the other information has passed.  

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The AOJ must review the claims file and 
ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are met.  This includes requesting that the 
Veteran provide sufficient information, and 
if necessary authorization, to enable the 
AOJ to obtain any additional pertinent 
evidence not currently of record pertaining 
to the claim on appeal.

2.  The AOJ must attempt to obtain the 
Veteran's service treatment records from 
the Iowa and Nebraska Army Reserves.  The 
Veteran's Reserve units, as well as any 
other custodian who the record suggests 
may have possession of the records, must 
be contacted and asked to provide all 
available records, medical or otherwise, 
pertaining to the Veteran's time on active 
duty and his time with the Iowa and 
Nebraska Army Reserves.  The AOJ must 
request that a negative response be 
provided if no such records are available.  
The procedures outlined in 38 C.F.R. 
§ 3.159 regarding requesting records must 
be followed. All records and/or responses 
received, including negative responses, 
should be associated with the claims file.  
The Veteran should be asked to submit 
copies of any service records in his 
possession.

3.  The AOJ must obtain from the Omaha VA 
Medical Center any available medical 
records pertaining to the Veteran's 
examination or treatment at any facility 
affiliated with the hospital at any time 
from the Veteran's April 2005 discharge 
from active duty until the present.  The 
AOJ must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2010) regarding 
requesting records from Federal facilities.  
Any other sources of treatment records 
identified by the Veteran should also be 
contacted.  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
determined to be unavailable, the Veteran 
must be notified of that fact pursuant to 
38 C.F.R. § 3.159(e) (2010).

4.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the Veteran must be scheduled 
for VA examination and advised that failure 
to appear for any examination as requested, 
and without good cause, could adversely 
affect his appeal.  See 38 C.F.R. § 3.655 
(2010).  The entire claims file, to include 
a complete copy of this remand, must be 
made available to, and reviewed by, the 
designated examiner.  The examiner's report 
must reflect consideration of the Veteran's 
documented medical history and assertions, 
to include particularly his statements that 
he first began experiencing problems with 
his knees during his time in service.

The examiner must take a detailed history, 
conduct an examination, provide diagnoses 
for each knee disorder found, and provide 
an opinion as to whether it is at least as 
likely as not (i.e., there is at least a 50 
percent probability) that any currently 
diagnosed knee disorder is related to the 
Veteran's period of military service.  The 
reviewer must specifically address the 
Veteran's statements relating his current 
problems to his in-service symptoms and 
must further discuss the statements of his 
wife, daughter, and service buddy in the 
context of any negative opinion.  In 
addition, the examiner must discuss the May 
2007 post-deployment physical evaluation 
and line-of-duty determination in the 
context of any negative findings.  
Citations to the record or relevant medical 
principles should be included as necessary 
to explain the opinion.

The examiner must set forth the complete 
rationale for the opinions expressed, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate.  If the examiner concludes 
that the Veteran's bilateral knee disorder 
did not begin during military service, or 
is not related to military service, an 
explanation should be provided for why the 
Veteran's statements regarding onset in 
service and continuity of symptoms 
thereafter are inaccurate.  Citations to 
the record or relevant medical principles 
should be included as necessary to explain 
the examiners' opinions.

If the examiner determines that she/he 
cannot provide an opinion on the issue at 
hand without resorting to speculation, the 
examiner must explain the inability to 
provide an opinion, identifying precisely 
what facts could not be determined.  In 
particular, she/he must comment on whether 
the inability to provide an opinion is due 
to a lack of information that could only 
have been collected in service or soon 
thereafter, information which is missing, 
or that the time for obtaining the 
information has passed, or whether 
additional testing or information could be 
obtained that would lead to a conclusive 
opinion.  See Jones v. Shinseki, 23 Vet. 
App. 383 (2010).  (The AOJ must ensure that 
any additional evidentiary development 
suggested by the examiner should be 
undertaken so that a definitive opinion can 
be obtained.)

5.  After the requested examination has 
been completed, the report must be reviewed 
to ensure that it is in compliance with the 
directives of this remand.  If the report 
is deficient in any manner, it must be 
returned to the examiner.

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


